       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 1 of 28




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MATTHEW HECKMAN,               :
                               : Electronically Filed
                  Plaintiff,   :
                               :
          v.                   : Docket No. 4:20-cv-01680-MWB
                               :
UPMC WELLSBORO, NORTH PENN     :
COMPREHENSIVE HEALTH SERVICES, :
and THE GREEN HOME,            : JURY TRIAL DEMANDED
                               :
                  Defendants.  :

         ANSWER AND AFFIRMATIVE DEFENSES OF
UPMC WELLSBORO AND THE GREEN HOME TO PLAINTIFF’S FIRST
                AMENDED COMPLAINT

      Defendants UPMC Wellsboro and The Green Home (the “Answering

Defendants”), by and through their attorneys, respond as follows to the averments

of Plaintiff’s First Amended Complaint and assert affirmative defenses as follows:

      1.     The averments of plaintiff’s so-called introduction are essentially self-

serving declarations that state ultimate conclusions without substantiating facts to

support them. Over the years and for long before the involvement of UPMC, the

historical relationship between the key primary care provider, North Penn

Comprehensive Health Services and UPMC Wellsboro, formerly known as

Soldiers and Sailors Memorial Hospital, has always been a cooperative one for the

benefit patients in the community. North Penn has always been its own entity,
        Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 2 of 28




with its own direction and ability to operate independently of UPMC Wellsboro.

The position of the Answering Defendants is this: plaintiff’s employment and

related issues were a function of his relationship with North Penn Comprehensive

Health Services, which had its own issues with Dr. Heckman, both in terms of style

and his practice of medicine – those issues were otherwise unrelated to UPMC.

       The Answering Defendants admit only that Dr. Heckman is a native of

Tioga County in Pennsylvania. As to the remaining averments of paragraph 1,

Answering Defendants are without knowledge or information sufficient to form a

belief as to their truth.

       2.     Denied as stated. Susquehanna Health System, not UPMC, acquired

Soldiers and Sailors Memorial Hospital in 2012. It is admitted that North Penn and

Soldiers and Sailors had a historically mutually beneficial relationship as medical

providers in the community. The remaining averments are denied.

       3.     It is admitted only that Dr. Heckman became North Penn’s Chief

Medical Officer and that he had a patient practice. As to the remaining averments

of paragraph 3, they are subjective claims of Dr. Heckman that the Answering

Defendants are unable to answer, so they are denied.

       4.     Denied.

                                     PARTIES

       5.     Admitted.

                                          2
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 3 of 28




      6.     Admitted.

      7.     Denied as stated. Dr. Heckman’s various relationships with North

Penn, UPMC, and The Green Home, are all governed by written instruments, the

terms of which speak for themselves. Any characterization or interpretation of

these instruments is denied.

      8.     Denied as stated. UPMC Wellsboro is a non-profit health system and

a subsidiary of UPMC Susquehanna. UPMC Wellsboro had an employment

agreement with Dr. Heckman, and he was assigned under that agreement to North

Penn as a leased employee by which he was exclusively engaged. When North

Penn terminated plaintiff’s services, UPMC no longer had a need to employ Dr.

Heckman and terminated its contract. Any remaining averments are denied.

      9.     Admitted upon information and belief.

      10.    Admitted.

                         JURISDICTION AND VENUE

      11.    The averments of paragraph 11 constitute a conclusion of law to

which no response is necessary.

      12.    The averments of paragraph 12 constitute a conclusion of law to

which no response is necessary.




                                        3
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 4 of 28




                                       FACTS

      13.    The Answering Defendants admit that Dr. Heckman was born and

raised in the region between the southern tier of New York and the northern tier of

Tioga County. The Answering Defendants are without knowledge or information

sufficient to form a belief as to the remaining averments of paragraph 13.

      14.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of paragraph

14.

      15.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of averments of paragraph 15.

      16.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      17.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      18.    Admitted only that North Penn entered into a relationship with

Soldiers and Sailors Memorial Hospital to form Laurel Health System. The

relationship is governed by written instruments, the terms of which speak for

themselves. The remaining averments are denied.


                                           4
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 5 of 28




      19.    Admitted that the acquisition by Susquehanna Health System

(renamed UPMC Susquehanna on October 1, 2016) of various companies

generally referred to collectively as the Laurel Health System occurred in 2012.

Any remaining averments are denied.

      20.    The North Penn website speaks for itself. Any characterization,

interpretation, or selective quotation is denied.

      21.    The North Penn website speaks for itself. Any characterization,

interpretation, or selective quotation is denied.

      22.    The averments of paragraph 22 reference the terms of a January 2020

North Penn grant application, the terms of which speak for themselves. Any

characterization, interpretation, or selective quotation is denied.

      23.    The Answering Defendants admit that Dr. Heckman entered into an

employment agreement with Wellsboro, which in turn leased him to North Penn.

The remaining averments are denied.

      24.    The Answering Defendants admit that plaintiff’s relationship was

defined by an agreement called the Physician Employment Agreement that was

dated April 22, 2016.

      25.    Admitted only that a staffing agreement was executed and that North

Penn paid UPMC Wellsboro. The remaining averments are denied.

      26.    Admitted.


                                           5
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 6 of 28




      27.    Admitted.

      28.    Admitted.

      29.    Denied.

      30.    The Answering Defendants admit that Dr. Heckman’s contract with

UPMC was terminated on April 3, 2020, based on the understanding that North

Penn had terminated his service for performance and attitude-based issues.

Admitted that the Green Home termination occurred simultaneously. The

remaining averments are denied.

      31.    The Answering Defendants admit only that Dr. Heckman was a party

to an agreement involving The Green Home dated August 1, 2019. The terms of

that agreement speak for themselves. Any remaining averments are denied.

      32.    Denied. The agreement between The Green Home, UPMC

Wellsboro, and plaintiff is in writing and its terms speak for themselves. Any

interpretation, characterization, or selective quotation is denied.

      33.    Denied. The agreement involving The Green Home is in writing, and

its terms speak for themselves. Any interpretation, characterization, or selective

quotation is denied.

      34.    Denied as stated. North Penn was primarily responsible for plaintiff’s

assignments at The Green Home.

      35.    Admitted.


                                           6
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 7 of 28




      36.    The averments of paragraph 36 are denied as a conclusion of law. To

the extent that paragraph 36 references documents that are in writing, their terms

speak for themselves, and any interpretation, characterization, or selective

quotation is denied.

      37.    The averments of paragraph 37 constitute a conclusion of law to

which no response is necessary.

      38.    The averments of paragraph 38 constitute a conclusion of law to

which no response is necessary.

      39.    The averments of paragraph 39 constitute a conclusion of law to

which no response is necessary.

      40.    The averments of paragraph 40 constitute a conclusion of law to

which no response is necessary.

      41.    The averments of paragraph 41 constitute a conclusion of law to

which no response is necessary.

      42.    The averments of paragraph 42 constitute a conclusion of law to

which no response is necessary.

      43.    The averments of paragraph 43 constitute a conclusion of law to

which no response is necessary.

      44.    The averments of paragraph 44 constitute a conclusion of law to

which no response is necessary.


                                          7
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 8 of 28




      45.    The averments of paragraph 45 constitute a conclusion of law to

which no response is necessary.

      46.    Denied. The averments of paragraph 46 constitute a conclusion of

law to which no response is necessary and/or directed to another party, as to which

Answering Defendants are without knowledge or information.

      47.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      48.    Denied.

      49.    Admitted only that Janie Hilfiger was a member of North Penn’s

board. The remaining averments are denied, to include the contention that she was

a “prominent” member of North Penn’s board. To the contrary, she was not an

officer or otherwise a “prominent” member of that board.

      50.    The Answering Defendants admit only that the Wellsboro and North

Penn board met on the same day in separate and sequential meetings. The

averment that some impression was created thereby and that the distinct entities

were one, is denied. The remaining averments are denied.

      51.    Denied.

      52.    Denied.




                                           8
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 9 of 28




      53.    Denied. It is specifically denied that there was a “practice of

siphoning Section 330 grant funds.”

      54.    Denied. The Answering Defendants are without knowledge regarding

the averments of paragraph 54 and same are therefore denied.

      55.    Denied. The averments of paragraph 55 constitute conclusions of law

to which no response is necessary. The same are therefore denied.

      56.    Denied.

      57.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of paragraph

57.

      58.    Denied as to any actions of UPMC Wellsboro and as to any meeting

of August 20, 2019, held by Ms. Hilfiger. North Penn decided to terminate the

provision of obstetric services, not UPMC Wellsboro. The Answering Defendants

are without knowledge or information sufficient to form a belief as to the

remaining averments in paragraph 58, and they are denied.

      59.    Denied that Ms. Hilfiger made any such statement to Nobles about

Heckman. Admitted that Nobles did tell Hilfiger that it was North Penn’s idea to

cease furnishing obstetric services at North Penn, in that they lacked sufficient

providers to adequately furnish that service. The remaining averments are denied.

      60.    Denied.


                                          9
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 10 of 28




      61.    Denied.

      62.    Denied.

      63.    Denied. After reasonable investigation, the answering Defendants are

without knowledge or information sufficient to form a belief as to the truth of the

averments of paragraph 63 and the same are therefore denied.

      64.    Denied. To the contrary, Dr. Heckman continued to express his

personal views to OB/GYN physicians that were working at UPMC, in an attempt

to muster support for his self-serving and ill-conceived efforts to address North

Penn’s decision to terminate OB/GYN services.

      65.    Denied. UPMC did not charge above market rates for services; to the

contrary, all rates were charged at appropriate and determined market rates, often

based on the actual compensation of the involved employees providing services.

      66.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of paragraph

66. As to any contentions regarding what Jamie Hilfiger supposedly said, those

averments are not factual and are denied.

      67.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.




                                          10
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 11 of 28




      68.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      69.    Admitted only that Dr. Heckman expressed his opposition to the

elimination of OB services on the part of North Penn to Jamie Hilfiger in

September 2019 and January 2020. The remaining averments are denied.

      70.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      71.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      72.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      73.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.




                                          11
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 12 of 28




      74.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      75.    Denied.

      76.    Denied.

      77.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      78.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      79.    Denied.

      80.    Denied.

      81.    Denied.

      82.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      83.    Denied.




                                          12
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 13 of 28




      84.    Denied as stated. Dr. Heckman brought to UPMC’s attention his

payment issue, and payments were then made without opposition or controversy.

The remaining averments are denied.

      85.    Denied.

      86.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      87.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      88.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      89.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      90.    Admitted that a letter was issued to Dr. Heckman. That letter is in

writing and its terms speak for themselves.

      91.    Denied.




                                          13
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 14 of 28




      92.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      93.    Denied.

      94.    Denied.

      95.    Denied. The Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the averments of this

paragraph.

      96.    Denied.

                   COUNT I: DECLARATORY JUDGMENT

             (Against Defendants UPMC Wellsboro and North Penn)

      97.    Answering Defendants incorporate by reference their responses to

paragraphs 1 through 96 above as if fully set forth herein.

      98.    Denied. The averments of paragraph 98 constitute a conclusion of

law as to which no response is necessary.

              COUNT II: FALSE CLAIMS ACT RETALIATION

             (Against Defendants UPMC Wellsboro and North Penn)

      99.    Answering Defendants incorporate by reference their responses to

paragraphs 1 through 98 above as if fully set forth herein.




                                          14
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 15 of 28




      100. Denied. The averments of paragraph 100 constitute a conclusion of

law as to which no response is necessary.

      101. Admitted upon information and belief.

      102. Denied.

      103. Denied.

      104. Denied.

      105. Denied.

      106. Denied.

      107. Denied.

      108. Denied.

      109. Denied.

         COUNT III: PENNSYLVANIA WHISTLEBLOWER LAW
            (Against Defendants UPMC Wellsboro and North Penn)

      110. Answering Defendants incorporate by reference their responses to

paragraphs 1 through 109 above as if fully set forth herein.

      111. Denied. The averments of paragraph 111 constitute a conclusion of

law to which no response is necessary.

      112. Denied. The averments of paragraph 112 constitute a conclusion of

law to which no response is necessary.




                                         15
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 16 of 28




      113. Denied. The averments of paragraph 113 constitute a conclusion of

law to which no response is necessary.

      114. Denied. The averments of paragraph 114 constitute a conclusion of

law to which no response is necessary.

      115. Denied. The averments of paragraph 115 constitute a conclusion of

law to which no response is necessary.

      116. Denied. The averments of paragraph 116 constitute a conclusion of

law to which no response is necessary.

      117. Denied. The averments of paragraph 117 constitute a conclusion of

law to which no response is necessary.

      118. Denied.

      119. Denied.

                     COUNT IV: RETALIATION UNDER

                    THE FAIR LABOR STANDARDS ACT

            (Against Defendants UPMC Wellsboro and North Penn)

      120. Answering Defendants incorporate by reference their responses to

paragraphs 1 through 119 above as if fully set forth herein.

      121. Denied. The averments of paragraph 121 constitute a conclusion of

law to which no response is necessary.

      122. Denied.


                                         16
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 17 of 28




 COUNT V: FAILURE TO PAY WAGES UNDER THE PENNSYLVANIA

                WAGE PAYMENT AND COLLECTION LAW

          (Against Defendants UPMC Wellsboro and The Green Home)

      123. Answering Defendants incorporate by reference their responses to

paragraphs 1 through 122 above as if fully set forth herein.

      124. Denied. The averments of paragraph 124 constitute a conclusion of

law to which no response is necessary.

      125. Denied. The commitment regarding The Green Home was expressed

in a writing, the terms speak for themselves. Any characterization, interpretation,

or selective quotation by plaintiff is denied.

      126. Denied.

                           AFFIRMATIVE DEFENSES

      Defendants UPMC Wellsboro and The Green Home (sometimes hereinafter

collectively referred to as the “defendants”) state the following affirmative

defenses without assuming the burden of proof on any matter or issue other than

those on which defendants have the burden of proof as a matter of law.

Additionally, as discovery in this action has not yet commenced, defendants

reserve the right to amend or otherwise supplement these affirmative defenses to

the extent permitted by the Federal Rules of Civil Procedure:



                                           17
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 18 of 28




                           FIRST AFFIRMATIVE DEFENSE

      The amended complaint, in whole or in part, fails to state a claim upon

which relief may be granted.

                      SECOND AFFIRMATIVE DEFENSE

      The amended complaint is barred, in whole or in part, by the applicable

statutes of limitations.

                           THIRD AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred to the extent he has failed to exhaust the

administrative remedies made available to him.

                      FOURTH AFFIRMATIVE DEFENSE
      Plaintiff’s claims are barred, in whole or in part, by the doctrines of unclean

hands, laches, estoppel, waiver, and/or other equitable defenses.

                           FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred because all actions of defendants were proper,

privileged, justified, and undertaken in good faith.

                           SIXTH AFFIRMATIVE DEFENSE

      All actions toward plaintiff were based upon legitimate, non-discriminatory,

non-retaliatory business reasons.

                                          18
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 19 of 28




                     SEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred and or limited by the doctrines of release,

payment, and/or accord and satisfaction.

                      EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred and/or limited by the terms of plaintiff’s

employment agreement, including its agreed upon compensation rates.

                       NINTH AFFIRMATIVE DEFENSE

      Plaintiff’s damages, if any, were caused by the actions or inactions of third

parties over whom defendants had no control or right of control

                       TENTH AFFIRMATIVE DEFENSE

      The existence of an express contract bars plaintiff’s claim for an expectation

of additional compensation.

                    ELEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s request for declaratory and injunctive relief is moot.

                     TWELFTH AFFIRMATIVE DEFENSE

      There remains no judiciable case or controversy regarding plaintiff’s request

for declaratory and injunctive relief.


                                           19
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 20 of 28




                  THIRTEENTH AFFIRMATIVE DEFENSE

      Plaintiff has not invoked a specific public policy of the Commonwealth that

would prohibit enforcement of the non-compete provision of his employment

agreement.

                  FOURTEENTH AFFIRMATIVE DEFENSE

      The terms of the non-compete provision within plaintiff’s employment

agreement are reasonable.

                   FIFTEENTH AFFIRMATIVE DEFENSE

      The defendants have not violated the False Claims Act (“FCA”), the Stark

Law, the Fair Labor Standards Act, or any law of the Commonwealth of

Pennsylvania.

                   SIXTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s FCA retaliation claim fails because he has not engaged in any

protected activity under the FCA.

                 SEVENTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s FCA retaliation claim fails because UPMC Wellsboro did not

know that plaintiff engaged in protected activity, to the extent he did so, which is

not admitted.

                                          20
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 21 of 28




                  EIGHTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s FCA retaliation claim fails because no action by UPMC

Wellsboro against plaintiff was causally related to protected activity engaged in by

plaintiff.

                   NINETEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s FCA retaliation claim fails because plaintiff did not have an

objectively reasonable belief that UPMC Wellsboro was in violation of, or was

about to violate, the FCA.

                   TWENTIETH AFFIRMATIVE DEFENSE

       Plaintiff’s FCA retaliation claim fails because plaintiff’s alleged objections

did not plausibly put UPMC Wellsboro on notice that he was attempting to stop

one or more violations of the FCA.

                 TWENTY-FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Pennsylvania Whistleblower Law (“WBL”) claim fails because

plaintiff neither made nor was about to make any good faith report of wrongdoing

or waste to his employer or an appropriate authority.




                                          21
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 22 of 28




              TWENTY-SECOND AFFIRMATIVE DEFENSE

      Plaintiff’s WBL claim fails because plaintiff neither made nor was about to

make a good faith report of an instance of wrongdoing by UPMC Wellsboro.

                TWENTY-THIRD AFFIRMATIVE DEFENSE

      Plaintiff’s WBL claim fails because plaintiff neither made nor was about to

make a good faith report of an instance of waste by UPMC Wellsboro.

              TWENTY-FOURTH AFFIRMATIVE DEFENSE

      Plaintiff’s WBL claim fails because UPMC Wellsboro is not a public body.

                TWENTY-FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s WBL claim fails because UPMC Wellsboro is not a covered

employer for the purposes of plaintiff’s WBL claims.

                TWENTY-SIXTH AFFIRMATIVE DEFENSE

      Plaintiff’s WBL claim fails because UPMC Wellsboro is merely alleged to

be an incidental beneficiary of monies received by North Penn.

              TWENTY-SEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s Fair Labor Standards Act (“FLSA”) retaliation claim fails because

plaintiff did not make any complaint under the FLSA.


                                        22
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 23 of 28




               TWENTY-EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s FLSA claim fails because plaintiff did not engage in protected

activity under the FLSA.

                TWENTY-NINTH AFFIRMATIVE DEFENSE


      Plaintiff’s FLSA claim fails because there is not causal link between any

alleged protected activity by plaintiff and any adverse action against plaintiff by

UPMC Wellsboro.

                   THIRTIETH AFFIRMATIVE DEFENSE

      Plaintiff’s FLSA claim fails because the temporal proximity between any

alleged protected activity and any alleged adverse action is not unduly suggestive.

                  THIRTY-FIRST AFFIRMATIVE DEFENSE

      UPMC Wellsboro’s actions or omissions did not constitute a violation,

willful or otherwise, of the FLSA.

                THIRTY-SECOND AFFIRMATIVE DEFENSE

      UPMC Wellsboro had reasonable grounds for believing that its actions did

not violate the FLSA, thus plaintiff is not entitled to liquidated damages.




                                          23
       Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 24 of 28




                 THIRTY-THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s Wage Payment and Collection Law (“WPCL”) claim fails

because plaintiff had no clear contractual right to compensation that was not paid

to him.

                THIRTY-FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s WPCL claim fails because there was not a reasonable expectation

by plaintiff for additional amounts to be remitted to him which remain unpaid.

                 THIRTY-FIFTH AFFIRMATIVE DEFENSE

       To the extent plaintiff alleges that employment decisions were based on

illegal factors, which is denied, defendants would have made the same decisions

based on legal factors.

                 THIRTY-SIXTH AFFIRMATIVE DEFENSE

       Defendants acted in compliance with the law at all times with respect to

plaintiff’s employment and upheld all statutory obligations imposed upon them, if

any, with respect to plaintiff’s employment.

               THIRTY-SEVENTH AFFIRMATIVE DEFENSE

       Defendants acted in compliance with their contractual obligations to

plaintiff.

                                         24
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 25 of 28




                THIRTY-EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims may be barred, in whole or in part, because defendant

UPMC Wellsboro had in place at all applicable times policies prohibiting

retaliation and discrimination in the workplace and exercised reasonable care to

prevent and properly correct any such alleged conduct.

                   THIRTY-NINTH AFFIRMATIVE DEFENSE

      Defendants acted reasonably and in good faith, at all times, based upon all

relevant facts and circumstances known by defendants at the time they acted.

                    FORTIETH AFFIRMATIVE DEFENSE

      To the extent defendants acquire any evidence of wrongdoing by plaintiff

during the course of this litigation that would have materially affected the terms

and conditions of plaintiff’s employment or would have resulted in plaintiff being

demoted, disciplined, and/or terminated, such after-acquired evidence may bar

plaintiff’s claims on liability or damages and/or may reduce such claims as

provided by law.

                   FORTY-FIRST AFFIRMATIVE DEFENSE

      Defendants’ actions or inactions were not the proximate, legal, or substantial

cause of any alleged damages, injury, or loss suffered by plaintiff.


                                         25
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 26 of 28




                 FORTY-SECOND AFFIRMATIVE DEFENSE

      Plaintiff’s claim for damages is barred to the extent he has failed to mitigate

his damages.

                  FORTY-THIRD AFFIRMATIVE DEFENSE

      All or part of plaintiff’s claims are barred by the exclusive remedy provision

of the Pennsylvania Workmen’s Compensation Act.

                 FORTY-FOURTH AFFIRMATIVE DEFENSE

      Any damages sustained by plaintiff were due to his own acts or omissions,

or the acts of third parties, and not the acts or omissions of defendants.

                  FORTY-FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s amended complaint fails to set forth any cause of action against

defendants upon which the prayers for relief within the amended complaint may be

awarded.




                                          26
Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 27 of 28




                            Respectfully submitted,

                            McCORMICK LAW FIRM


                            By:     /s/ J. David Smith
                                   J. David Smith
                                   PA I.D. #27813
                                   Austin White
                                   PA I.D. #312789
                                   Attorneys for Defendant
                                   UPMC Wellsboro and
                                   The Green Home

                                   835 West Fourth Street
                                   Williamsport, PA 17701
                                   (570) 326-5131
                                   (570) 326-5529 (Fax)
                                   dsmith@mcclaw.com
                                   awhite@mcclaw.com




                              27
      Case 4:20-cv-01680-MWB Document 68 Filed 08/13/21 Page 28 of 28




                         CERTIFICATE OF SERVICE
      The undersigned hereby certifies that all counsel of record who are deemed

to have consented to electronic service are being served with a true and correct

copy of this document via the Court’s CM/ECF system, pursuant to the Federal

Rules of Civil Procedure.




                                       McCORMICK LAW FIRM


                                       By:     /s/ J. David Smith
                                              J. David Smith
                                              PA I.D. #27813




Dated: August 13, 2021




                                         28
